This is an original proceeding in habeas corpus. Petitioner alleges he is unlawfully restrained by the warden of the penitentiary by virtue of a conviction in Logan county on a charge of rape in the first degree. That petitioner was denied due process of law in that he was denied compulsory process for obtaining witnesses and was denied the assistance of counsel in his defense. Upon such showing this court declined to issue the writ, but issued a rule to show cause.
The warden of the penitentiary has filed a return to the rule to show cause and has attached thereto various exhibits, including a certified copy of the judgment of conviction and of the record of the trial, and in addition has filed an affidavit of the attorney who represented petitioner in his trial, from all of which it is conclusively made to appear that there is no merit whatever in petitioner's contention. To the contrary, he was fairly tried, according to the forms of law.
The writ is therefore denied. *Page 259